Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-20 are presented for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nishimura by WO 2011126067 A1; machine translation provided).
	Yonehara teaches the detection of glycated hemoglobin (Hb) in a sample in  two step method. In the first step the glycated amino acids or glycated peptides are removed from a sample containing glycated Hb by combining the sample with fructosyl amino acid oxidase (FAOD) to oxidize the unwanted peptides and amino acids to produce hydrogen peroxide. Thereafter, the FAOD acts on the glycated hemoglobin in the presence of a tetrazolium compound and sodium azide to cause a redox reaction which determines the amount of glycated hemoglobin ([0008]). 
	The degradation of the glycated amino acids and peptides compared to the glycated hemoglobin can be carried with two different FAOD enzymes. In the first instance, a FAOD that is specific for the glycated amino acids and peptides is added. Following this, FAOD that is specific for the glycated hemoglobin is added ([0014]). That is, the enzymes do not oxidize the substrate of the other.
Hydrogen peroxide is formed when the FAOD acts of the glycated HB. The amount of hydrogen peroxide formed corresponds to the amount of glycated Hb. Subsequent to the treatment of glycated Hb with FAOD, a peroxidase and a reducing agent are added so that  a redox reaction occurs between the hydrogen peroxide and the reducing with peroxidase as the catalyst. The reducing agent develops color when it is oxidized. The amount of color measured  corresponds to the amount of hydrogen peroxide generated by FAOD treatment of the glycated Hb. The amount of hydrogen peroxide measured corresponds with the amount of glycated Hb in the sample ([0005]).
The amount of glycated Hb can be determined by using the measured amount of the hydrogen peroxide compared to a previously prepared calibration curve that shows the correlation between the amount of hydrogen peroxide and the amount of glycated Hb ([0282]).
Thus, the limitations of claims 1 and 2 are met, in part, where a FAOD enzyme that reacts only with glycated amino acids and glycated peptides is added to a sample containing glycated Hb (claim 1 step 1 and claim 2 (1), in part). This is followed by adding a FAOD that catalyzes a reaction of oxidizing only the glycated Hb (claim 1 step 3; and claim 2 step (2)) to generate hydrogen peroxide (claim 1 step 3; claim 2 (step (2)) which is then measured (claim 2 (3)). A calibration curve is used to determine the relationship between the hydrogen peroxide generated and the amount of glycated Hb in the sample (claim 2 (4)).
	Yonehara does not teach that the enzyme that eliminates the first generated hydrogen peroxide after oxidation of the glycated peptides and amino acids is a catalase (claim 1 step 2 and claim 2 step (1) and claim 3), where the measurement of hydrogen peroxide is carried out in the presence of a catalase inhibitor (claim 4) that is azide (claim 5), where the measurement of the hydrogen peroxide is carried out with a peroxidase and a leuco-type chromagen (claim 8), that is a phenothiazine-based chromagen (claim 9), that is 10-(carboxymethylaminocarbonyl)-3,7-
bis(dimethylamino)phenothiazine or a salt thereof (claim 10).
	Nor does Yonehara teach a kit that comprises a first reagent that comprises a catalase and an enzyme that catalyzes the oxidation of glycated amino acid or glycated peptide to generate hydrogen peroxide without oxidizing glycated HB and a second reagent that comprises an enzyme that oxidizes glycated hemoglobin to generate hydrogen peroxide and a catalase inhibitor (claim 11) that is an azide (claim 12).
Nishimura teaches a method to measure glycated hemoglobin in a sample by adding an enzyme (FAOD) that  to eliminate endogenous glycated amino acid and glycated peptide and then adding protease to quantify the glycated Hb (claim 1 of the publication; page 31). In order to eliminate any hydrogen peroxide generated in the first oxidation step by FAOD, catalase is added to decompose the generated hydrogen peroxide (page 11, third paragraph). Thus a first reagent (R1) contains catalase and an FAOD that only oxidizes glycated amino acids and glycated peptides. A second reagent, R2, contains a peroxidase (page 11, second full paragraph). 	
The reagent R2 also contains a catalase inhibitor such as azide to eliminate the influence of the catalase. The peroxidase in R2 is used to quantitate the hydrogen peroxide generated by oxidation of the glycated HB is a coloring system that also includes a chromogenic substrate and a leuco-type chromagen, a hydrogen donor, a tetrazolium salt. The hydrogen donor can be used in combination with a coupler (page 14, third full paragraph to the top of page 15). The leuco-type chromagen is a phenothiazine that is  preferably 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (page 15, third to fifth paragraphs). Therefore R1 contains the FAOD that oxidizes the glycated amino acids and peptides and a catalase (claim 11 first reagent). R2 contains a peroxidase and an azide (claim 11, second reagent in part and claim 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the hydrogen peroxide generated by the oxidation of the glycated Hb with a peroxidase and a phenothiazine leuco-based chromagen that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt. The ordinary artisan would have been motivated to do so because Nishimura teaches that these reagents are able to measure hydrogen peroxide in a sample. The ordinary artisan would have had a reasonable expectation that one could measure the amount of hydrogen peroxide with a peroxidase and a phenothiazine leuco-based chromagen that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt because Nishimura teaches this.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the method of Yonehara by creating a kit that comprises a first reagent that comprises the FAOD that oxidizes the glycated amino acids and peptides and a catalase (claim 11 first reagent) and a second reagent containing a FAOD that oxidizes glycated Hb, a peroxidase and an azide where the method comprises contacting the sample with the first reagent to oxidize the glycated amino acids and peptides by the FAOD for that purpose and a catalase to eliminate any hydrogen peroxide generated in the first oxidation step by FAOD and then to add the second reagent containing the FAOD that oxidizes only glycated HB and an azide that eliminates the influence of the catalase and then measuring the hydrogen peroxide specifically generated by the oxidation of the second FAOD that is specific for glycated Hb. The ordinary artisan would have been motivated to do so in order to eliminate the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides which would interfere with the hydrogen peroxide genrated by oxidation of Hb in order to correlate with only the glycated Hb in the sample. The ordinary artisan would have had had a reasonable expectation that one could accomplish this because Nishimura teaches how to eliminate the interfering hydrogen peroxide generated by the oxidation of the first FAOD with the glycated peptides and amino acids.
Yonehara as modified by Nishimura does not teach that the peroxidase and the leuco-type chromagen are further contained in the first or second agent respectively, or in the second and first reagent respectively  (claim 13), where the leuco-type chromagen is a phenothiazine-based chromagen (claim 18) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-based chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals.
As noted, Yonehara teaches  a first reaction with a first FAOD that specifically oxidizes glycated amino acids or glycated peptides and a second FAOD that oxidizes only glycated Hb.
Yonehara does not teach that the two different FAOD enzyme are contained as a first and second reagent in a kit where the peroxidase and the leuco-type chromagen are further contained in the first or second agent respectively, or in the second and first reagent respectively  (claim 15), where the leuco-type chromagen is a phenothiazine-based chromagen (claim 16) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-based chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals. The ordinary artisan would have been motivated to select a leuco-type chromagen that is a phenothiazine-based chromagen that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt because Nishimura teaches that these reagents will measured the concentration of hydrogen peroxide. The ordinary artisan would have had a reasonable expectation that one could use a leuco-type chromagen that is a phenothiazine-based chromagen that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt to measure hydrogen peroxide because Nishimura teaches this.
Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nishimura by WO 2011126067 A1; machine translation provided), as applied to claims 1-5, 8-10 above, in further view of Cambiaghi et al. (US 5424196).
As noted supra, Yonehara teaches the detection of glycated Hb in a sample by reacting the sample with a first FAOD specific for the oxidation of glycated peptides or glycated amino acids followed by oxidation of glycated Hb which generates hydrogen peroxide. The hydrogen peroxide is measured and correlated to the amount of glycated hemoglobin in the sample. 
However, Nishimura teaches that the first oxidation reaction of the glycated peptides and amino acids generates hydrogen peroxide that interferes with the measurement of hydrogen peroxide genrated by the oxidation of the glycated hemoglobin.
Yonehara does not teach that the interfering hydrogen peroxide genrated by the first oxidation is eliminated by the addition of a reducing agent (claim 7).
Cambiaghi teaches that hydrogen peroxide can be eliminated from a composition containing an enzyme by adding a reducing agent (claim 1e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reducing agent to the composition in the method of Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides. The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of a reducing agent because Cambiaghi teaches this.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nishimura by WO 2011126067 A1; machine translation provided), as applied to claims 1-5, 8-10 above, in further view of Mishima et al.  (US 20090170139).
As noted supra, Yonehara teaches the detection of glycated Hb in a sample by reacting the sample with a first FAOD specific for the oxidation of glycated peptides or glycated amino acids followed by oxidation of glycated Hb which generates hydrogen peroxide. The hydrogen peroxide is measured and correlated to the amount of glycated hemoglobin in the sample. 
However, Nishimura teaches that the first oxidation reaction of the glycated peptides and amino acids generates hydrogen peroxide that interferes with the measurement of hydrogen peroxide genrated by the oxidation of the glycated hemoglobin.
Yonehara does not teach that the interfering hydrogen peroxide genrated by the first oxidation is eliminated by the addition of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling reaction (claim 6).
Mishima teaches that hydrogen peroxide can be eliminated from a sample by combining the sample with a combination of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling color reaction or a catalase (mid paragraph of [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling reaction to the composition in the method of Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides. The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of peroxidase in combination with one of the two oxidative coupling-type chromogens used for oxidative coupling reaction because Mishima teaches this.

Claims 1-5, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nishimura by WO 2011126067 A1; machine translation provided), as applied to claims 1-5, 8-13 and 15-19 above, in further view of Mishima et al.  (US 20090170139).
The disclosure by Yonehara as modified by Nishimura is discussed supra.
As noted supra modified Yonehara teaches a  kit comrpsing a first reagent that comprises a first reagent comprising an FAOD that only oxidizes glycated peptides and glycated amino acids  and a second reagent comprises an FAOD that only oxidizes glycated where the peroxidase and the leuco-type chromagen are further contained in the first or second agent respectively, or in the second and first reagent respectively  (claim 15).
Modified Yonehara does not teach that the peroxidase  is contained in the first reagent with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction and that the second reagent contains the leuco-type chromagen.
The disclosure by Mishima is discussed supra.
It would have been obvious to one of ordinary skill in the art to put the peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the first reagent and the leuco-type chromagen in the second reagent of modified Yonehara. The ordinary artisan would have been motivated to do so because the of a peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the first reagent will remove interfering hydrogen peroxide genrated by the oxidation of the glycated peptides and amino acids. This will allow the second reagent containing the leuco-type chromagen to serve as the reagent to measure hydrogen peroxide generated only by the second reaction where glycated Hb is oxidized. The ordinary artisan would have had a reasonable expectation that one could add these components to the first a second reagent, respectively, because they are separate chemicals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653